                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Beaufort Regional Chamber of Commerce, )
                                               )       Civil Action No. 9:18-cv-02565-RMG
                        Plaintiff,             )
                                               )
         v.                                    )              ORDER AND OPINION
                                               )
City of Beaufort,                              )
                                               )
                       Defendant.              )


         This matter is before the Court on Plaintiff Beaufort Regional Chamber of Commerce's

Motion to Compel (Dkt. No. 48). After the Court issued its Order on the motion, Plaintiff Chamber

filed a Reply. The Court vacates its prior Order (Dkt. No. 56) and, weighing the information and

argument provided in the Reply, grants Plaintiffs motion.

    I.        Background

         Plaintiff Beaufort Regional Chamber of Commerce (the "Chamber") alleges that the

Defendant City of Beaufort (the "City") improperly registered trademarks for two festivals, the

"Beaufort Shrimp Festival" and "A Taste of Beaufort," previously produced by the Chamber, and

then proceeded to deny the Chamber permits to hold the festivals in 2018 and 2019 while also

granting itself a permit to hold the festivals. (Dkt. No. 34.) The Chamber brought thirteen causes

of action, including claims for declaratory judgment, claims under the Lanham Act, 42 U.S.C. §

1983, and various state laws. (Id.) Discovery is scheduled to close May 20, 2019. (Dkt. No. 30.)

         The Chamber moves to compel a proper privilege log from Defendant City. (Dkt. No. 48.)

The Chamber initially alleged that the privilege log, which initially contained 6,908 entries, failed

to provide any information on the documents' subject matter sufficient to show that that a privilege

attaches and that it is clear that certain withheld documents are not covered by a privilege. (Id.)


                                                   1
The City responded on May 14, 2019, indicating that it has "produce[d] a new privilege log" that

it contends is proper. (Dkt. No. 53.) However, on May 15, 2019, the Plaintiff Chamber submitted

a Reply with the revised privilege log attached, containing 814 entries, contending that it remains

improper. (Dkt. No. 55.) To avoid any confusion regarding the City' s obligations to produce a

proper privilege log, the Court issues this Order.

    II.       Legal Standard

           Parties to a civil litigation may obtain discovery regarding "any nonprivileged matter that

is relevant to any party' s claim or defense" so long as the information is "proportional to the needs

of the case .... "   Fed. R. Civ. P. 26(b)(l).     However, the Rule also recognizes that certain

documents may be privileged and, under Rule 26(b)(5), a party desiring to withhold "information

otherwise discoverable" on the basis that the information "is privileged or subject to protection as

trial-preparation material" must provide a list of the withheld documents that describe the nature

of the documents "in a manner that, without revealing information itself privileged or protected,

will enable other parties to assess the claim." To comply with Rule 26(b)(5), a party withholding

information, must "produce a privilege log that ' identifies each document withheld, information

regarding the nature of the privilege/protection claimed, the name of the person making/receiving

the communication, the date and place of the communication, and the document's general subject

matter. "' Mach. Sols., Inc. v. Doosan lnfracore Am. Corp. , 323 F.R.D. 522, 538 (D.S.C. 2018)

(citations omitted). '" The party asserting the privilege must identify the elements of the applicable

privilege and demonstrate that each element is present for each document for which they claim the

existence of a privilege. " ' Id. To enforce discovery obligations, under Rule 37, a "party may

move for an order compelling disclosure or discovery."

    III.      Discussion



                                                    2
          The Defendant City did not comply with their duty to provide a proper privilege log. Most

notably, as required under Rule 26, the privilege log does not contain any general description of

the document withheld such to allow the Chamber or the Court to determine a privilege is properly

asserted. The Plaintiff Chamber is correct and each entry should have a description, such as

"discussion regarding X" or other similarly general description, that does not reveal the privileged

information. Further, the log is simply impractical containing scores of columns that have no

relevance to whether a privilege was properly asserted and only serves to make it difficult to assess

whether a privilege was properly asserted (eg, Custodian, File Path, Native File Link, MDS Hash,

Document Language). To the extent the Parties agreed to provide this information, the Court will

not disturb that agreement, but if not, the Defendant City should provide a list that is reasonably

usable and readable. Instead, the Defendant City should focus the privilege log on information

that:   "identifies each document withheld,           information regarding the nature of the

privilege/protection claimed, the name of the person making/receiving the communication, the

date and place of the communication, and the document's general subject matter." Mach. Sols.,

Inc .., 323 F.R.D. at 538. Finally, Plaintiff contends that certain of the listed documents contain

dates that do not seem to be accurate, such as an email dated May 12, 2015 that purports to discuss

the 2019 Shrimp Festival. (Dkt. No. 55-1.) The log provided to the Court by Plaintiff does not

include the dates, however, while the Court takes not view as to the accuracy oflog or the asserted

privilege, the Defendant City should use care in preparing the revised privilege log to ensure it

contains accurate descriptions such that the Parties can review whether a privilege attaches.

    IV.      Conclusion

          For the foregoing reasons, the Court VACATES its prior Order (Dkt. No. 56) and the Court

GRANTS Plaintiff Beaufort Regional Chamber of Commerce's Motion to Compel (Dkt. No. 48).



                                                  3
IT IS ORDERED THAT, within ten (10) days of the date of this Order, Defendant City of

Beaufort will serve an amended privilege log in compliance with this Order.

       AND IT IS SO ORDERED.




May I~ , 2019
Charleston, South Carolina




                                               4
